Citation Nr: 1401187	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-36 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1974 to June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2013 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The Veteran's September 2010 substantive appeal also included the issue of service connection for a prior right wrist wound.  However service connection was granted in a subsequent May 2013 rating decision.  This decision constituted a full grant of benefits sought on appeal, so the issue of a right wrist wound is no longer before the Board.

In a January 2003 written statement the Veteran clearly established a claim for service connection for a dental condition.  However, it appears that to date this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of service connection for a dental condition and it is referred to the AOJ for appropriate action.  

The Board also notes the Veteran presented testimony indicating he had been diagnosed with major depressive disorder during his September 2013 hearing.  The claims file includes medical evidence supporting the Veteran's testimony, as well as some suggestion the Veteran experienced depression during his military service.  Therefore the issue of entitlement to service connection for depression has been raised by the record.  However, this issue has not been previously adjudicated by the AOJ.

The Board has considered that the Court of Appeals for Veterans Claims (Court) has held that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under Clemons a veteran's descriptions of psychiatric symptoms are generally viewed to be a claim for an acquired psychiatric condition, to include multiple diagnoses. 

However, in Velez v. Shinseki, 23 Vet. App. 199 (2009), the Court specifically addressed the issue of whether the issue on appeal was a new claim or a request to reopen a previously denied claim.  The Court provided a test for distinguishing a new claim, which included looking to how broadly the RO adjudicated the scope of the prior claim.  In this case the focus of the RO's adjudication was strictly on PTSD.  Neither the rating decision nor the statement of the case addressed the issue of an acquired psychiatric disability, other than PTSD.  Additionally the majority of the Veteran's statements have focused on the criteria necessary for establishing service connection for PTSD.  

Therefore, because the RO has not previously adjudicated a claim for entitlement to service connection for any psychiatric condition other than PTSD, under Valez, the Board finds the inferred claim for entitlement to service connection for an acquired psychiatric condition, to include depression, is a new, separate claim.  Because this new claim has not previously been adjudicated by the AOJ the issue of entitlement to service connection for an acquired psychiatric condition other than PTSD, to include depression, is referred to the AOJ for appropriate action. 






FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for PTSD in a June 2005 rating decision.  The Veteran filed a notice of disagreement but did not file a timely substantive appeal to perfect his claim to the Board, nor did he file new and material evidence within one year.

2.  Evidence obtained since the June 2005 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

The June 2005 rating decision which denied entitlement to service connection for PTSD is final; new and material evidence has not been submitted, and the Veteran's claim is not reopened and remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran is currently seeking service connection for PTSD.  The Veteran's initial claim for this condition was denied in a June 1999 rating decision.  This denial was reaffirmed on several occasions.  Most recently the Veteran's claim for service connection for PTSD was again denied in a June 2005 rating decision.  Although the Veteran filed a timely notice of disagreement, he did not timely perfect his appeal to the Board or submit new and material evidence within one year, so the determination became final.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156,  20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

At the time of the June 2005 rating decision the evidence of record included the Veteran's service treatment records, application for benefits, VA treatment records through May 2005, private medical records from 1991, and several written statements.  His claim was denied for failure to submit new and material evidence which served to establish that he was diagnosed with PTSD or confirmed an in-service stressor.

In October 2008 the Veteran sought to reopen his previously denied claim for service connection.  Considerable additional evidence has been presented in conjunction with the claim to reopen, including updated VA treatment records through May 2013, the reports from April and May 2013 VA examinations, and additional statements from the Veteran and his representative, including the hearing transcript.

The Board finds the evidence summarized above was not previously submitted to the VA before the RO's June 2005 decision.  This evidence is therefore "new."  The Board will now turn to a discussion of whether this evidence is "material." 

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. Moreover, the Court explained this standard is intended to be a low threshold.  Id.  Additionally, evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

However, as will be discussed, the Board finds the new evidence submitted regarding the Veteran's claim for service connection for PTSD is not material.

In the June 2005 rating decision the RO found the Veteran had not submitted new and material evidence since his previous denial for service connection in June 1999.  The RO explained that the new evidence still did not relate to the previously unestablished fact necessary to substantiate the claim, lack of in-service stressor or clinical diagnosis of PTSD.

The Board finds the Veteran's newly submitted evidence reflects the Veteran continues to receive mental health treatment.  The Veteran was treated and evaluated by several mental health professionals and attended group therapy meetings.  However, these new mental health records still do not establish a clinical diagnosis of PTSD.

The new medical records do reflect the Veteran reported a history of PTSD on several occasions.  For example, in March 2010 a VA physician noted the Veteran reported a prior diagnosis with PTSD due to his attempts to stop a fight while stationed in Germany.  The Board has considered these statements of the Veteran made during the course of medical treatment.  However, the Veteran's own reports of a history with PTSD do not constitute a clinical diagnosis.  As a lay person the Veteran is competent to report what comes to him through his senses, such as describing nightmares or other psychiatric symptoms, however the Veteran lacks the medical training and expertise required to provide a complex medical opinion such as a clinical diagnosis of PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore the Board finds the Veteran's self-reported history of PTSD is not sufficient to establish a clinical diagnosis of PTSD, especially since his self-reported history is not consistent with the medical records.  Although evidence is generally presumed credible in the reopening context, that is not so where the evidence is clearly erroneous.

New medical evidence reflects the Veteran's mental health was assessed by several medical professionals, but none of these professionals diagnosed the Veteran with PTSD.  For example in November 2011 a medical student overseen by an attending physician only listed drug abuse and malingering on the Veteran's Axis I assessment.  Additionally in April and May 2013 the Veteran was evaluated by a VA examiner.  On each occasion the examiner opined the Veteran was diagnosed with major depressive disorder with psychotic features and polysubstance dependence.  No diagnosis of PTSD is listed in either report.

The medical records do not include the reports from any other medical professionals diagnosing the Veteran with PTSD.  Accordingly the Board finds these new medical records do not indicate the Veteran was diagnosed with PTSD, and therefore do not address one of the reasons his claim was previously denied. 

Additionally, the newly submitted evidence does not contain any evidence which serves to corroborate the Veteran's alleged in-service stressor, bleeding severely after being stabbed, occurred.  The Veteran has described this attack on several occasions, including during his September 2013 hearing.  However, the Veteran's lay descriptions of this attack were part of the record before the RO's June 2005 decision and are therefore not new.

Similarly, several new medical treatment records reflect the Veteran described the same event to his medical professionals during the course of medical treatment.  However, these additional lay descriptions of the Veteran's alleged in-service stressor have already been considered by the RO in previous determinations and are not new.

The newly submitted evidence does not contain any other evidence serving to corroborate the Veteran's described in-service stressor occurred.  Therefore this evidence does not establish the other reason the Veteran's claim was previously denied.

Based on the foregoing the Board finds the newly submitted evidence is not material.  This new evidence does not relate to either of the previously unestablished facts, that the Veteran was not clinically diagnosed with PTSD and his alleged stressor was not corroborated.  As such, the evidence submitted since the June 2005 rating decision is not material and does not reasonable result in substantiation of the claim under Shade.  Because the Veteran has not submitted new and material evidence his claim for service connection for PTSD is not reopened and remains denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regards to claims to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the veteran that: (1) notifies him of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In the present case, required notice was provided by a letter dated in October 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as how disability ratings and effective dates were established.  This letter also notified the Veteran of the evidence necessary to reopen his claim and identified why his claim was previously denied.  Therefore the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Veteran was also provided with a hearing before the undersigned VLJ in September 2013.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal during the hearing.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed PTSD, specifically regarding any new evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination in April and May of 2013.  However VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A(d)(1, 2); 38 C.F.R. § 3.159(c)(4);Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore such examination was not required by VA regulations.  Regardless, when VA decides to provide an examination, it must ensure it is adequate.  Here, the examiner reviewed the claims file, obtained a complete medical history from the Veteran, provided a mental health examination, and rendered diagnoses.  The examination was adequate.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence has not been presented to reopen a claim for entitlement to service connection for the Veteran's PTSD, the claim is not reopened, and the appeal is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


